Appeal by the defendant from a resentence of the Supreme Court, Queens County (Harrington, J.), imposed July 12, 2012, upon his conviction of murder in the second degree, robbery in the first degree, criminal possession of a weapon in the second degree, and tampering with physical evidence, the resentence being periods of postrelease supervision in addition to the determinate terms of imprisonment previously imposed by the same court (Hanophy, J.) on January 3, 2007.
Ordered that the resentence is affirmed.
Inasmuch as the defendant had not yet completed his originally imposed sentence of imprisonment when he was resentenced, his resentencing to a term including the statutorily required periods of postrelease supervision did not subject him to double jeopardy or violate his right to due process of law (see People v Lingle, 16 NY3d 621, 630-632 [2011]; People v Harrison, 112 AD3d 967 [2013]; People v Hernandez, 110 AD3d 918, 919 [2013]; People v Rogers, 105 AD3d 776, 777 [2013]).
Dillon, J.E, Leventhal, Chambers and LaSalle, JJ., concur.